Citation Nr: 1035032	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability 
compensation benefits in the calculated amount of $ 5,023.20.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) Committee on Waivers and 
Compromises (Committee) in San Juan, the Commonwealth of Puerto 
Rico, that denied the Veteran's request for a waiver of recovery 
of an overpayment in the calculated amount of $ 5,023.20.

In May 2008, the Board denied the claim.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, the Court vacated the 
Board's May 2008 decision and remanded the matter to the Board 
for further action consistent with the memorandum determination.  
The case has been returned to the Board.

In February 2005, the Veteran submitted a VA Form 21-4138 
expressing disagreement with the amount of a retroactive benefits 
payment in the amount of $12,768 that was sent to him.  He asked 
for an accounting of that amount.  In April 2005, the RO wrote a 
brief letter to the Veteran explaining that from the amount due 
to him (which was identified as $44,444) was subtracted the 
amount previously paid to him (which was identified as $31,676) 
to reach the amount of the payment sent to him (which was 
identified as $12,768).  The RO advised him that if he needed an 
explanation of month by month by year of the calculations, he was 
required to request a statement from the Support Service division 
(finance) of benefits due and paid.  The Veteran's request of 
such an accounting was received in May 2005.  The claims file 
does not reflect that such an accounting has been sent to 
the Veteran.  This matter has been raised by the record, 
but has not been addressed by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it and this issue is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  An overpayment of disability compensation benefits in the 
amount of $5,023 occurred because the Veteran received additional 
disability benefits due to his daughter's school attendance for 
the same period of time that his daughter received Chapter 35 
educational assistance benefits (DEA benefits).

2.  The Veteran is not at fault for the creation of the 
overpayment.

3.  The Veteran did not relinquish a valuable right or incur a 
legal obligation in reliance on the overpayment of death pension 
benefits.

4.  Recovery of the overpayment would not defeat the purpose for 
which the additional amounts of disability compensation benefits 
on behalf of a child's school attendance were intended.

5.  Recovery of the amount overpaid resulted in some financial 
hardship.

6. Failure to make restitution would not result in unfair gain to 
the Veteran.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad 
faith of the Veteran and recovery of the overpayment of VA 
improved pension benefits in the amount of $5,023.20 would be 
against equity and good conscience and, therefore, is waived.  38 
U.S.C.A. §§ 3562, 5107, 5302, 5314 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 1.963, 1.965, 3.4, 3.57, 3.102, 3.667, 20.3023 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
governing VA's duties to notify and to assist a claimant 
concerning the evidence needed to substantiate a claim for VA 
benefits do not apply to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The statute governing waiver claims, 
however, has its own notice provisions. 38 U.S.C.A. § 5302.  In a 
waiver claim, the payee must be notified of his right to apply 
for a waiver and be provided with a description of the procedures 
for submitting the application.

It is not entirely clear that the proper notice was given to the 
Veteran here.  In November 2003, the RO sent the Veteran a notice 
of the amount of the overpayment.  The November 2003 notice 
letter indicates that a document (Notice of Rights and 
Obligations) was enclosed that advised him of his right to 
request a waiver of recovery of the overpayment.  An enclosure 
that explains the application procedures for requesting a waiver 
is usually sent with a notice of overpayment.  However, here, the 
form number of that notice was not identified and the enclosure 
is not in the claims folder, so the record does not establish 
that proper notice was given.

The Veteran does not raise any notice issues in his waiver claim.  
In any event, even if he were not notified of the procedures for 
how to file a waiver claim, since he filed a timely request for a 
waiver in November 2003 that complied with those procedures, and 
since his claim is being adjudicated, the purpose of those notice 
procedures has been fulfilled.  The Veteran thus could not have 
been prejudiced by any notice flaws, and the appeal can now be 
decided by the Board.


Validity of the Debt

Before June 2002, the Veteran's disability compensation benefit 
payments included additional amounts based on his having three 
dependents: his wife, his daughter, and his son. 38 C.F.R. § 
3.4(b)(2) (an additional amount of compensation may be payable 
for a child where a veteran is entitled to compensation based on 
disability evaluated at 30 percent or more disabling).  The 
Veteran's daughter had reached age 18 in April 2001, but because 
at the time (August 2001) she began attending college she was 
less than 26 years old, for purposes of calculating the amount of 
his disability compensation benefit payments, he was entitled to 
an additional amount based on her school attendance.  38 C.F.R. § 
3.57(a)(a)(iii) (the term "child" means an unmarried person who 
is a legitimate child who, after reaching 18 years of age and 
until completion of education, is pursing a course of instruction 
at an educational institution approved by VA).

In June 2002, the RO granted the Veteran a total rating for 
compensation purposes due to individual unemployability, 
effective as of July 1, 2001.  The June 2002 notice letter 
informed the Veteran that his child may be eligible for DEA 
benefits.  He was given VA Pamphlet 22-73-3, "Summary of 
Education Benefits"  This pamphlet explained the program.  
Specifically, the pamphlet stated "If you're a son or daughter 
of a Veteran receiving a disability benefit, the Veteran can 
generally receive an additional allowance for you as a dependent 
until you reach age 23 if you're attending school.  However, if 
you elect DEA, the additional allowance to the Veteran will stop 
when you begin receiving DEA benefits".  Additionally, he was 
given the application, VA Form 22-5490, Dependents' Application 
for VA Education Benefits.  In this application, it was reported 
that the child may not be claimed as a dependent in a 
compensation claim while receiving DEA benefits.  This 
information was provided to the Veteran so that he would be aware 
of the rules regarding the election of DEA benefits.

An individual is eligible for Chapter 35 DEA benefits if he or 
she is a child of a veteran who has a total disability, permanent 
in nature, resulting from service-connected disability.  38 
U.S.C.A. § 3501.  A child who is eligible for DEA and for 
pension, compensation, or dependency and indemnity compensation 
(DIC) must elect whether he or she wishes to receive DEA or 
compensation.  An election of DEA either before or after the age 
of 18 years is a bar to subsequent payment, increased rates, or 
additional amounts of pension, compensation, or DIC based on the 
child's school attendance on or after the age of 18 years.  See 
38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023.  The effective date of 
the discontinuance of DIC to or for a child will be the day 
preceding the beginning date of the educational assistance 
allowance.  38 C.F.R. § 3.503(a)(8).

As relevant here, there were two consequences of the 
determination of a total rating due to individual 
unemployability.  First, the Veteran was provided with a 
retroactive disability compensation payment for the period from 
July 1, 2001, until June 2002. According to the June 2002 letter 
sent to the Veteran, that payment included additional amounts 
based on his daughter's school attendance.  The monthly payments 
thereafter (at the 100 percent rate) also included additional 
amounts based on his daughter's school attendance.

Another result of the total rating was that the Veteran's 
children became eligible for DEA benefits.  Although the 
application for those benefits with respect to his daughter's 
education expenses is not included in the claims folder, in 
January 2003, those DEA benefits were approved with an effective 
date of July 1, 2001.  The Veteran's daughter was thereafter 
provided with a retroactive payment for those benefits.

If a veteran's child receives DEA benefits, the additional 
disability compensation benefits to a veteran on the basis of 
that child's school attendance are prohibited. 38 U.S.C.A. § 3562 
(the commencement of a program of education benefits under 
Chapter 35 shall be a bar to additional amounts of compensation 
because of such a person); 38 C.F.R. §§ 20.3023(a)(1) (if a child 
elects educational assistance benefits under Chapter 35, is a bar 
to additional compensation on account of the child based on 
school attendance after age 18); 3.667(f)(1) (compensation may 
not be authorized after a child has elected to receive 
educational assistance under Chapter 35).

In August 2003, the RO notified the Veteran that because he was 
receiving DEA benefits with respect to his daughter, the RO was 
proposing that he no longer receive an additional amount in his 
disability compensation benefit payments with respect to her 
school attendance.  In October 2003, although the Veteran 
continued to receive disability compensation benefit payments at 
the rate of 100 percent, the RO reduced the additional disability 
compensation benefit payments to reflect only two dependents 
because the RO removed the Veteran's daughter as his dependent.  
The Veteran was also informed that he had been overpaid his 
disability compensation benefits for the period since August 13, 
2001, and he would be notified shortly of the exact amount of 
that overpayment.  In November 2003, the Veteran was notified 
that the amount of the overpayment of his disability compensation 
benefits was $5,023.20 and that he was required to pay that debt 
to VA.

The Veteran has limited his appeal to the waiver issue and is not 
challenging the validity of the debt.  Instead, he has requested 
that recovery of the overpayment be waived.  


Waiver of Recovery of the Overpayment

Recovery of the overpayment of any VA benefits must be waived if: 
(1) the application for relief is filed in a timely manner; (2) 
there is no indication of fraud, misrepresentation, or bad faith 
on the part of the person having an interest in the waiver; and 
(3) recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(a), (c). An application for waiver generally is 
timely if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified 
of the overpayment indebtedness in November 2003 and he filed his 
application for a waiver two weeks later.  Thus, the Veteran's 
application was timely filed.

As for the second requirement, the statute prohibits a waiver if 
there is an indication of fraud, misrepresentation, or bad faith 
on the part of the appellant. 38 U.S.C.A. § 5302(c).  Actual 
fraudulent intent need not be shown if conduct is undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and the result of that conduct is a loss to the 
government. 3 8 C.F.R. § 1.965(b)(1).  Moreover, a waiver is not 
warranted if a material fact is misrepresented, or there is 
unfair dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  
Here, there is no evidence whatsoever of fraud, 
misrepresentation, or bad faith on the Veteran's part.  The 
second requirement for a waiver has thus been met. 38 U.S.C.A. § 
5302(c).

As for the third requirement, the "equity and good conscience" 
standard is applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and moderation 
in the exercise of the Government's rights.  38 C.F.R. § 
1.965(a).  It means arriving at a fair decision between the 
obligor (the veteran) and the Government. 38 C.F.R. § 1.965(a).  
In making such a decision, the following factors (which are not 
an all- inclusive list) must be considered: (1) fault of the 
debtor; (2) balancing of faults; (3) changing position to one's 
detriment; (4) defeat of the purpose for which benefits were 
intended; (5) undue hardship; and (6) unjust enrichment.  38 
C.F.R. § 1.965(a) (order of factors changed to facilitate 
following discussion).  The Veteran asserts that the recovery of 
the overpayment should be waived on the basis that it was not his 
fault it was created and at the time he sought the waiver, he was 
unable to pay the debt.

The Veteran was not at fault for the creation of the overpayment.  
Most of the overpayment relates to a retroactive compensation 
benefits payment that was made before the Veteran's daughter even 
applied for Chapter 35 educational assistance benefits and which, 
at the time, he was entitled to receive.  Thus, he is not at 
fault for the creation of the overpayment debt.

VA bears some fault for the creation of the overpayment.  When 
notified that a DEA benefits had been awarded to the Veteran's 
daughter, it took an additional six months before the RO 
determined that there was an overlap of benefits.  Thus, the 
total amount of the overpayment was larger than it would have 
been had that determination been made quicker.  With respect to 
the second factor (the balancing of faults), the Veteran bears no 
fault and the Government bears some fault for the creation of the 
overpayment.

The Veteran does not claim that he changed his position to his 
detriment in reliance on the overpaid amount nor does the record 
indicate that he did so.  Thus, the third factor does not provide 
a basis for waiving the recovery of the overpayment.  Further, 
the recovery of the overpayment would not defeat the purpose of 
providing additional disability compensation benefits to a 
veteran on the basis of his child attending school.  After a 
child turns 18, a veteran who has at least a 30 percent 
disability rating may receive additional benefits while that 
child is in school to help provide for the education of the 
child.  38 C.F.R. §§ 3.4(b)(2), 3.57(a)(1)(iii).  That same 
purpose is met by the payment of Chapter 35 educational 
assistance benefits (which provides a larger benefit).  Since the 
DEA benefit payments have been paid, the purpose of the 
additional dependency amounts will have been met even though the 
overpayment is recovered.  Thus, the fourth requirement provides 
no basis for waiving recovery of the overpayment.

The Veteran asserts that recovering the overpayment will result 
in undue hardship. The standard to be used for this factor is 
whether the veteran and his family would be deprived of basic 
necessities by recovery of the debt.  38 C.F.R. § 1.965(a)(3).  
According to the financial information that the Veteran provided 
in November 2003, his expenses exceeded his income by $ 25 per 
month at that time.  He indicated that he would pay $100 per 
month toward the debt even though his debts exceeded his income.  
Since that time, as a result of the RO's January 2005 rating 
decision granting an earlier effective date for the 50 percent 
disability rating for his service-connected psychiatric 
disability, the Veteran was awarded a retroactive disability 
compensation benefits payment of $ 12,768.  The Veteran has since 
informed VA that he has medical expenses due to his stomach 
cancer and that his wife is also in poor health.  As such, he 
related that they have great medical expenses, which he did not 
specify.  The debt has already been recovered because an offset 
for the amount of the unpaid debt was made against the Veteran's 
retroactive award.  However, the Board accepts that this may have 
negatively impacted his ability to pay medical expenses and that 
there is some undue hardship in this case.  

As for the last factor, the Veteran would not be unjustly 
enriched if the recovery of the overpayment were waived.  VA 
awards additional benefits for dependents, in certain 
circumstances.  DEA benefits are awarded to provide educational 
assistance.  As to the additional benefits, the Veteran is the 
recipient of that additional income.  With regard to DEA 
benefits, while the entitlement flows from the Veteran's total 
disability status (in this case), he is not the recipient, per 
se, his child is the recipient.  In fact, the child is paid 
directly as the recipient.  As such, there is no unjust 
enrichment which is direct to the Veteran.  The Veteran was paid 
additional benefits based on dependency status, not on the basis 
that it was additional income to specifically educate a child, 
which is the purpose in the case of DEA benefits.  The unjust 
enrichment, in theory, may stem from two persons, the Veteran and 
a child, receiving benefits, which only one is allowed to receive 
the benefits.  However, the direct attribution of the "unjust 
enrichment" to the Veteran is misplaced, given the nature of 
these benefits.  Therefore, that element is in the Veteran's 
favor.  

In this case, there are elements of equity and food conscience in 
the Veteran's favor and against the Veteran.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran 
was not at fault in the creation of the overpayment.  There is 
also a lack of unjust enrichment and the presence of hardship 
resulting from recovery of the overpayment.  In affording the 
Veteran's any reasonable doubt, the Board finds that waiver of 
recovery of the overpayment is warranted.


ORDER

Waiver of recovery of the overpayment of disability compensation 
benefits in the amount of $ 5,023.20 is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


